DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This Application is a National Stage Application of International Application No. PCT/FR2017/052961, filed Oct. 26, 2017,  and claim a priority to a French foreign application No.: 1660488, filed on 10/28/2016.

Preliminary amendments
The preliminary amendments to the claims, specification  received on 2/17/2020 and 4/29/2019 have been considered and entered.

Claim status in the amendments received on 2/17/2020:
Claims 1-7 and 9-10 have been amended.
Claim 8 has been canceled.
Claim 11 is newly added.
Claims 1-7 and 9-11 are pending.
Drawings
The drawings are objected to because some elements of fig 1 are described in a non- English language.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 3 and 4 recites the limitation of “the device is embedded” in a “web browser” and in an “operating system”, respectively.  However, it is not clear, to one skilled in the art to which it pertains, or with which it is most nearly connected, how a hardware element, device having a processor and memory, could be embedded in a software elements “web browser” and “operating system”. The specification seems to be silent about this limitation and does not provide any details. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez Martinez et al (Pub. No.: US 20150222489 A1) (“Perez” hereinafter).
As to claim 1, Perez teaches a multimedia stream marking device, comprising: 
a processor (paragraph [0131]); and 
a non-transitory computer-readable medium comprising instructions stored thereon (paragraph [0131]), which when executed by the processor configure the multimedia stream marking device to perform acts comprising:  subsequently to receiving a multimedia stream generated by a computer application executed by said device, identifying said computer application by using an application identifier (paragraphs [0062]-[0063], “…for example, an ID value (e.g. one or more bits) indicating a specific application…” ), consulting a database indicating which computer applications are the ones that must form the subject of a marking and which are computer application/marking value pairs (paragraph [0065], i.e. determining a marker based on the identified application, “GPCC rules” teaches the database and paragraphs [0162]-[0167]) , and conditioning the multimedia stream in the form of data packets marked accordingly (paragraph [0083]). 

As to claim 2, Perez teaches wherein said marking uses the DSCP (Differentiated Services Code Point) standard (paragraph [0197]).

As to claim 4, Perez teaches the device is embedded in the operating system of a mobile terminal (paragraph [0134]).

As to claim 5, Perez teaches the device is embedded in a connected object (paragraph [0134], i.e. in an operating system or a terminal).

a system for hierarchizing computer applications which are implemented by a group of users, comprising: 
a multimedia stream marking device (paragraph [0131]), comprising: 
a processor (paragraph [0131]); and 
a non-transitory computer-readable medium comprising instructions stored thereon  (paragraph [0131]), which when executed by the processor configure the multimedia stream marking device to perform acts comprising: subsequently to receiving a multimedia stream generated by a computer application executed by said device, identifying said computer application by using an application identifier (paragraphs [0062]-[0063], “…for example, an ID value (e.g. one or more bits) indicating a specific application…” ), consulting a database indicating which computer applications are the ones that must form the subject of a marking and which are computer application/marking value pairs (paragraph [0065], i.e. determining a marker based on the identified application, “GPCC rules” teaches the database and paragraphs [0162]-[0167]), and conditioning the multimedia stream in the form of data packets marked accordingly (paragraph [0083]), and at least one router able to take said marking into account so as to apply to multimedia streams traveling through said router service levels differentiated as a function of the computer applications generating these multimedia streams (paragraphs [0058] and [0082]).

As to claim 7, Perez further teaches a non-transitory, irremovable, or partially or totally removable computer-readable medium for storing data, comprising computer program code instructions for managing operation of a multimedia stream marking device when executed by a processor of the device (paragraph [0057]). Therefore, the limitations of claim 7 are substantially similar to claim 1. Please refer to claim 1 above.

As to claims 9-10, the claims are substantially similar or broader in scope to claims 1-2, respectively. Please refer to each respective claim above.

As to claim 11, Perez teaches wherein the device embedded in a terminal (paragraph [0134]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez Martinez et al (Pub. No.: US 20150222489 A1) in view of  Jones et al. (Network Working Group, May 20, 2016, https://tools.ietf.org/pdf/draft-ietf-tsvwg-rtcweb-qos-17.pdf, retrieved on 2/13/2021).  
As to claim 3, Perez does not explicitly teach the device embedded in a web browser.
However, in the same field of endeavor (network packets marking) Jones teaches a device for marking network traffic wherein the device is embedded in a web browser (pg. 5, “ 5. DSCP Mappings”, “…web browser SHOULD use these values to mark the appropriate media packets…”, teaches a device, function of marking packets, is embedded within a web browser).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references, individually, seem to also teach at least the limitation of claim 1.
Diab et al. (Pub. No.: US 20110022721 A1), paragraph [0044] and figs. 3B and 4.
Gogic et al.  (Pub. No.: US 20100226252 A1), paragraph [0054] and fig. 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Abdulkader M Alriyashi/            Primary Examiner, Art Unit 2447                                                                                                                                                                                                         2/13/2021